Citation Nr: 0933904	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  07-35 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for carcinoma of anterior 
floor of the mouth with submandibular mass.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to 
September 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 2007 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Carcinoma of anterior floor of the mouth with submandibular 
mass was not present in service, manifested within one year 
of the Veteran's discharge from service, or shown to be 
causally or etiologically related to any disease, injury, or 
incident in service.


CONCLUSION OF LAW

Carcinoma of anterior floor of the mouth with submandibular 
mass was not incurred in or aggravated by the Veteran's 
active duty military service, nor may it be presumed to have 
been incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  
VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court of Appeals for Veterans Claims 
(Court) held that VCAA notice requirements also apply to the 
evidence considered in determinations of the degree of 
disability and effective date of the disability once service 
connection has been established.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with a VCAA 
notification letter in December 2006, prior to the initial 
unfavorable AOJ decision issued in April 2007.  

The Board observes that the pre-adjudicatory VCAA notice 
issued in January 2005 informed the Veteran of the type of 
evidence necessary to establish service connection, what is 
considered new and material evidence, how VA would assist him 
in developing his claims, and his and VA's obligations in 
providing such evidence for consideration.  Additionally, the 
letter provided notice as to disability ratings and effective 
dates.  Therefore, the Board finds that the Veteran was 
provided with all necessary notice under VCAA prior to the 
initial adjudication of his claim. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Based on the above, the Board finds that 
further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim and providing him 
with a VA examination.  The Veteran's service treatment 
records, VA medical records, Social Security disability 
records, and private medical records, were reviewed by both 
the AOJ and the Board in connection with adjudication of his 
claim.  The Veteran has not identified any additional, 
relevant records that VA needs to obtain for an equitable 
disposition of his claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  In this case, the Board finds 
that a current VA examination to determine whether the 
Veteran has carcinoma of anterior floor of the mouth with 
submandibular mass as a result of his military service is not 
necessary to decide the claim.  Any current medical opinion 
linking such disability to the Veteran's military service 
would necessarily be based upon the unsubstantiated history 
provided by the Veteran decades following his discharge from 
service.  In the absence of any evidence of complaints, 
treatment, or diagnoses referable to oral cancer, there is no 
competent basis upon which to conclude that the Veteran's 
current disability is related to service.  In addition, no 
competent medical evidence suggesting such causal connection 
has been submitted or identified by the Veteran.  Thus, the 
Board concludes that an examination is not necessary as there 
is sufficient medical evidence upon which the Board may base 
its decision.

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.




II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  Connecting the disability to service may be 
accomplished through statutory presumption or through 
affirmative evidence that shows inception or aggravation 
during service, or that otherwise indicates a direct 
relationship between service and the current disability.  38 
C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including malignant tumors, to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
 
A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the secretary shall give the benefit of the doubt 
the to claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran contends that he suffers from a disability of 
carcinoma of anterior floor of the mouth with submandibular 
mass that is a result of treatment he received for meningitis 
during his military service.  Specifically, he cites shots of 
penicillin that he received in his mouth as the causal factor 
in his cancer.  Thus, he contends that service connection is 
warranted for this disorder.

Initially, the Board notes that the Veteran's service 
treatment records show that he contracted meningitis in July 
1963 (via lumbar puncture) and that he was hospitalized and 
treated with intravenous penicillin, although service 
treatment records do not reflect shots of penicillin to the 
mouth or oral ingestion of penicillin.  

However, the Board finds that the Veteran does have a current 
disability for which service connection may be considered.  
Post-service treatment evidence shows that the Veteran was 
diagnosed and treated for oral cancer in June 1996.  His 
treatment included surgery to remove the cancer and post-
operative radiation.  Thereafter, a possible recurrence of 
the cancer was found in June 2006; however, a subsequent 
excision and pathology revealed no carcinoma was present.  
Nevertheless, an October 2006 private treatment record 
indicates that the lesion was a very early precancerous 
lesion.  Given the ambiguous nature of these findings, the 
Board affords the benefit of the doubt to the Veteran and 
determines that he has a current disability with respect to 
this claim.  Thus, the Board finds that he has a current 
diagnosis of carcinoma of anterior floor of the mouth with 
submandibular mass.

Nevertheless, there is no competent evidence relating the 
Veteran's oral cancer to his military service.  First, the 
Board notes that the Veteran's carcinoma first manifested in 
1996, almost 33 years after his discharge.  Thus, service 
connection on a presumptive basis is not warranted.  Further, 
the lapse in time between service and the first complaints 
and diagnoses weighs against the Veteran's claim.  The Board 
may, and will, consider in its assessment of a service 
connection the passage of a lengthy period of time wherein 
the Veteran has not complained of the malady at issue.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see 
also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (en banc). 

Moreover, no competent opinion is of record relating the 
Veteran's carcinoma to his military service.  Treatment 
records related to both his June 1996 cancer and June 2006 
possible recurrence are of record, but in no way suggest that 
his cancer is related his in-service meningitis or otherwise 
to his military service.  There is also no other post-service 
treatment evidence that suggests such a relationship.  
Therefore, a causal connection between the Veteran's oral 
cancer and his military service is supported solely by his 
own statements.  Laypersons are competent to speak to 
symptomology when the symptoms are readily observable.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  However, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the question of 
diagnosis and causation.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Absent competent evidence that the Veteran's post-
service carcinoma of anterior floor of the mouth with 
submandibular mass is related to his military service, 
service connection is not warranted.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as there is no competent 
evidence in favor of the Veteran's claim, the preponderance 
of the evidence is against the Veteran's claim for service 
connection for carcinoma of anterior floor of the mouth with 
submandibular mass.
Therefore, the benefit of the doubt doctrine is not 
applicable in the instant appeal, and his service connection 
claim must be denied.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7. 




ORDER

Service connection for carcinoma of anterior floor of the 
mouth with submandibular mass is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


